Citation Nr: 0703208	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-12 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as due to herbicide exposure or secondary to 
service-connected dermatitis, to include the question of 
whether new and material evidence has been submitted to 
reopen a previously denied claim.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1972.  This case comes to the Board of Veterans' 
Appeals from a September 2000 rating decision denying service 
connection for peripheral neuropathy based on exposure to 
herbicides and from a December 2001 rating decision denying 
service connection for peripheral neuropathy as secondary to 
service-connected dermatitis.  The veteran filed timely 
notice of disagreements with both rating decisions and a 
statement of the case issued in December 2003 stated as its 
single issue that of service connection for peripheral 
neuropathy based on exposure to Agent Orange; however, the 
analysis section also covered service connection for 
peripheral neuropathy as secondary to service-connected 
dermatitis.  As such, both theories of service connection are 
before the Board at this time.  In addition, it is noted that 
the RO has not addressed the question of whether the 
veteran's claim has been reopened since a final unappealed 
rating decision in December 1966; however, the Board must 
make an independent determination as to whether the claim has 
been reopened.  Given the determination, as explained below, 
that the claim has been reopened, no prejudice accrues to the 
veteran by virtue of the Board making such a determination 
without an initial decision by the RO.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for 
peripheral neuropathy in a December 1996 rating decision.  

2.  Evidence submitted since the December 1996 rating 
decision is new and material as it was not of record at the 
time of the last final disallowance and bears upon the claim.

CONCLUSION OF LAW

New and material evidence has been presented since the 
December 1996 final rating decision, and the claim for 
service connection for peripheral neuropathy is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a December 1996 rating decision, the RO denied the 
veteran's claim for service connection for peripheral 
neuropathy.  The veteran was notified of this adverse rating 
decision together with his rights regarding the appeal of a 
decision that was adverse to his interests.  The veteran did 
not respond.  Because he did not file a valid notice of 
disagreement within one year of notification of the December 
1996 rating decision, the rating decision became final.  As a 
result of the final rating decision, the case must be 
reopened before the claim for service connection for hearing 
loss can be considered on the merits.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
It is noted that 38 C.F.R. § 3.156 was amended in August 
2001; however, the veteran had filed the claim to reopen 
prior to the effective date of the amended regulation.  
Accordingly, the claim must be adjudicated under the 
regulation that was in existence at the time of the claim to 
reopen.  Evidence received subsequent to a final rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995).

The previous final disallowance in December 1996 was based 
solely on the veteran's service medical records.  These 
records did not indicate a diagnosis or treatment regarding 
peripheral neuropathy.  No evidence of current peripheral 
neuropathy was in the evidence of record at the time of the 
last final disallowance.

Since the December 1996 final rating decision, the veteran's 
VA treatment records indicate that he has been diagnosed as 
having peripheral neuropathy (see August 1999 VA treatment 
records for earliest diagnosis) and that it may be related to 
aspects of his service (see March 2002 VA treatment records 
for possible nexus opinion).

These records are new as they were not of record at the time 
of the last final disallowance.  The records are also 
material because they indicate that the veteran currently has 
peripheral neuropathy and that it may be due to aspects of 
his service.  As such, new and material evidence has been 
submitted and the veteran's claim for entitlement to service 
connection for peripheral neuropathy is reopened.  

The veteran's claim for entitlement to service connection for 
peripheral neuropathy requires additional development, and, 
as a result, must be remanded for further development prior 
to further adjudication.

In light of the favorable action taken, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding whether to reopen the claim for 
service connection at this time is not prejudicial to the 
veteran.




ORDER

New and material evidence having been received, the claim for 
service connection for peripheral neuropathy, including as 
due to herbicide exposure or secondary to service-connected 
dermatitis, is reopened.


REMAND

The veteran claims that he has peripheral neuropathy that is 
related to his service, to include possible exposure to 
herbicides therein, or that is secondary to his service-
connected dermatitis.

The veteran testified in a hearing in December 2005 that he 
received treatment at the San Antonio VA medical center and 
from a private physician named "Dr. Rufin" located in Key 
Largo, Florida.  These records are not in the claims file and 
must be sought prior to further adjudication by the Board.

While the veteran underwent a VA examination in October 2001 
which concluded in an opinion by the examiner that the 
veteran's peripheral neuropathy is not related to his use of 
Dapsone in treatment of his service-connected dermatitis, the 
examiner did not express an opinion regarding whether the 
veteran's peripheral neuropathy could be related to exposure 
to herbicides in service.  Since the veteran's VA treatment 
records indicate a possible relation between the two (see 
March 2002 VA treatment records), an examination must be done 
in order to further determine the nature and etiology of the 
veteran's peripheral neuropathy.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Request additional information from 
the veteran regarding his treatment at a 
San Antonio VA medical center and from a 
private physician in Key Largo, Florida.  
Use the information given to request 
treatment records accordingly.

2.  Thereafter, schedule the veteran for a 
VA examination to determine the nature and 
etiology of his peripheral neuropathy, 
especially concerning possible relation 
between any herbicide exposure in service 
and his current diagnosis.  Have the 
examiner review the veteran's claims file 
in conjunction with the examination and 
make note of such examination in the 
examination report.  Have the examiner 
answer the following questions:

a.  Does the veteran currently have 
peripheral neuropathy?

b.  If so, is it at least as likely 
as not (probability of 50 percent or 
more) that it is related to service, 
to include possible exposure to 
herbicide agents therein?

3.  Review the examination report and 
return it if it is in any way inadequate.

4.  Thereafter, readjudicate the claim on 
appeal.  If it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


